ON REHEARING.
SOMERVILLE, J.
Counsel for appellant invite our re-examination of the bill of exceptions with a view to the vindication of their claim that, properly and fairly interpreted, it does in fact show that it contains all the evidence upon which the trial was had in the court below. We have examined the bill and its recitals with due care. It merely shows that the parties offered cer*411tain witnesses who testified as shown; that at certain stages the plaintiff and defendant, respectively, rested or reopened the case; that after the testimony of a certain witness the testimony was closed; and that “at the conclusion of the testimony the court gave the following charges,” viz., the charges complained of. It may be conceded that our decisions do not require that the completeness of the bill of exceptions shall be evidenced by a specific recital that it contains all the evidence.—Alexander v. Wheeler, 69 Ala. 232. It must, however, affirmatively and clearly appear that it does contain all the evidence, when that fact is necessary to a proper review of the rulings assigned for error.—Lamar v. King, 168 Ala. 285, 53 South. 279. And, in estimating the efficiency of its recitals in this particular, they will be construed more strongly against the appellant when their language is not reasonably clear and certain to the conclusion required.—S. M. Ins. Co. v. Holcombe, 35 Ala. 328; Dickens v. State, 142 Ala. 51, 39 South. 14, 110 Am. St. Rep. 17.
We are unable to agree with counsel that the structure and recitals of the present bill are inconsistent with a reasonable supposition that other evidence not shown by the bill was offered during the trial, and we are impelled to the indulgence of that supposition in support of the action of the trial court. Counsel rely upon the cases of Walker v. Carroll, 65 Ala. 61, and Alexander v. Wheeler, 69 Ala. 332. It is to be observed of these cases that the recital of the bill of exceptions in the former was that “upon this evidence the defendants asked the court in writing to charge the jury as follows” ; and in the latter it was that, “the foregoing evi-. dence being before the jury,” the court gave certain charges. Thus the recital in each case designated the evidence set out in the bill as the evidence upon which *412tbe charges were requested or given, thereby fairly excluding the implication that there might have been other evidence before the court. In the instant bill there is no designation of the evidence charged upon, and it cannot be said that the evidence is presented in such a way as to show an unbroken sequence to the exclusion of other material incidents at all points of the trial. Recent applications of the rule will be found in the cases of Lewis, etc., Co. v. Int. Lumber Co., 163 Ala. 592, 50 South. 1036, and Lamar v. King, 168 Ala. 285, 53 South. 279.